Citation Nr: 0731973	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  02-07 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is not shown to have developed PTSD as a 
result of a specific stressor event verified by credible 
supporting evidence as having occurred in service.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence, particularly letters dated in March 2001, and 
March 2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Factual Background

Service records show the veteran served in Korea from 
December 1968 to January 1970, and was assigned to the 
Headquarters, 10th Calvary, 7th Infantry Division.  Service 
medical records are negative for any diagnosis or treatment 
for PTSD.

Private medical records indicate that in July 1978, the 
veteran was involved in a motorcycle accident.  He sustained 
a brain stem injury, fracture of the ribs, and was 
unconscious for four weeks after the accident.

A private hospital record dated January 1979 indicated that 
the veteran was agitated and impulsive and had paranoid ideas 
and paranoid delusions.  The examiner stated that the veteran 
was probably psychotic, and he underwent antipsychotic drug 
treatment with a poor result.  In February 1979 a private 
doctor noted that he was verbally abusive, hyperactive, 
assaultive, aggressive and could not be quieted with 
psychotropic drugs.

The veteran reported in his original claim dated 
November 2000 that he suffered from PTSD due to being in a 
constant combat zone during his time in Korea.  He stated 
that at the end of April/beginning of May he "bugged out" 
at Camp Kaiser due to being told he was going to have a 
meeting with North Koreans.  He also stated that the meeting 
with the North Koreans never happened.

VA outpatient treatment records reflect treatment for PTSD.  
During an October 2000 evaluation at the mental health 
clinic, he stated that he fatally stabbed a friend with a 
knife while intoxicated in 1986.  He reported having 
nightmares and flashbacks and felt anxious and fearful around 
others.  The examiner provided a diagnosis of PTSD related to 
the 1986 stabbing.

During VA follow up visits in November and December 2000, the 
veteran discussed traumatic events which occurred while he 
was stationed in Korea.  He also elaborated on his previous 
1986 experience.

On his VA Form 9 dated June 2002 the veteran reported that 
while in Korea, an order was given for him to be on alert for 
a North Korean invasion.  He was told that the North Koreans 
would invade by any means available and they would slit his 
throat while he was sleeping.

A VA hospital note dated October 2003 stated that the veteran 
continued to experience vivid nightmares of his "Vietnam 
combat experience."  The examiner noted that the veteran's 
PTSD was related to "Vietnam combat experience", and a 
smaller component of PTSD was related to the 1986 experience.

A VA follow-up note dated December 2003 indicated that the 
veteran was having fitful sleep due to disturbing dreams and 
intrusive thoughts about his past experiences in Korea.  A 
March 2005 note reported that he was often afraid of having 
his throat cut by North Koreans during the night while he was 
serving on active duty in Korea.

The veteran had a teleconference hearing before a hearing 
officer at the RO in June 2006.  The veteran's accredited 
representative stated that there had been no stressor.  It 
was noted that the veteran had been stationed within a mile 
of the demilitarized zone during his time in Korea and while 
there heard reports that the North Koreans were going to 
infiltrate his camp.  He said he was afraid to sleep and 
would take patrols for other soldiers.  He stated that since 
returning from Korea he could not sleep with anybody in his 
bed.  He reported that he had been nervous and that he had 
abused alcohol.  He was unable to provide any specific dates, 
events or other information that could be used to confirm a 
stressor.

Laws and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West Supp. 
2006); 38 C.F.R. § 3.303 (2007).  In order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

(f) Post-traumatic stress disorder.  Service connection for 
post- traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in- service stressor; and 
credible supporting evidence that the claimed in- service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provision applies for specified in-service 
stressors:  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) 
(2007).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996). 

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Analysis

Based on the evidence of record, the veteran is not shown to 
have developed PTSD as a result of a specific stressor event 
verified by credible supporting evidence as having occurred 
in service.  The evidence includes current diagnoses of PTSD, 
and VA treatment records show the veteran has been treated 
for PTSD.  There is no competent evidence indicating that the 
veteran has PTSD as a result of a verified event in service.  
An October 2000 VA note attributed the veteran's PTSD to the 
stabbing of a friend.  An October 2003 report is found to be 
of no probative value because the veteran is not shown to 
have served in Vietnam.

The evidence of record does not establish that the veteran 
engaged in combat with the enemy, and there is no evidence 
other than his own testimony to establish an in-service 
stressor.  The Court has held that in cases where a veteran 
did not engage in combat with the enemy there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki, 6 Vet. App. 91; Doran, 6 Vet. 
App. 283.  Therefore, entitlement to service connection for 
PTSD is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643




 Department of Veterans Affairs


